Opinion issued February 14, 2008 





 




 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00334-CR
____________

JOSEPH PREJEAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court 
 Harris County, Texas
Trial Court Cause No. 1085936



MEMORANDUM  OPINION
	Appellant, Joseph Prejean, pleaded guilty to the offense of robbery.  In
accordance with his plea bargain agreement with the State, the trial court deferred
adjudication of guilt and placed appellant on community supervision for three  years.
 	The State subsequently filed a motion to adjudicate guilt to which appellant
pleaded true.  After a hearing, the trial court found to be true the State's allegations
that appellant had violated the conditions of his community supervision.  The court
found appellant guilty of the original charge, and sentenced him to confinement for
20 years.  Appellant filed a timely notice of appeal.
	Appellant's counsel on appeal has filed a brief stating that the record
presents no reversible error, that the appeal is without merit and is frivolous, and that
the appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeal is frivolous and
without merit.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex. Crim. App. 2005).
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1) 
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).









1. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that she may, on her own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).